UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 13-1588


CODY A. HEARN; CHRISTOPHER A. HEARN, individually and as
Personal Representatives of the Estate of Henry C. Hearn,

              Plaintiffs – Appellants,

         v.

LANCASTER COUNTY; BARRY S. FAILE, individually and in his
official capacity as the Sheriff of Lancaster County;
DEBBIE HORNE, individually and in her official capacity as
Jail Administrator; CHUCK KIRKLEY, individually and in his
official capacity as Lancaster County Deputy Sheriff;
DONOVAN SMALL, individually and in his official capacity as
Lancaster County Deputy Sheriff; MITZI SNIPES, individually
and in her official capacity as Lancaster County Deputy
Sheriff; JAMES WHITAKER, individually and in his official
capacity as Lancaster County Deputy Sheriff; JOHN DOE 1,
individually and in his official capacity as Lancaster
County Deputy Sheriff; OFFICER JOHN DOE 2, individually and
in his official capacity as Lancaster County Deputy
Sheriff; JOHN DOE 3, individually and in his official
capacity as Lancaster County Deputy Sheriff; JOHN DOE 4,
individually and in his official capacity as Lancaster
County Deputy Sheriff; JOHN DOE 5, individually and in his
official capacity as Lancaster County Deputy Sheriff; JOHN
DOE 6, individually and in his official capacity as
Lancaster County Deputy Sheriff; JOHN DOE 7, individually
and in his official capacity as Lancaster County Correction
Officer; JOHN DOE 8, individually and in his official
capacity as Lancaster County Correction Officer; JOHN DOE
9, individually and in his official capacity as Lancaster
County Correction Officer; JOHN DOE 10, individually and in
his official capacity as Lancaster County Correction
Officer; JOHN DOE 11, individually and in his official
capacity as Lancaster County Correction Officer; JOHN DOE
12, individually and in his official capacity as Lancaster
County Correction Officer,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Richard M. Gergel, District Judge.
(9:11-cv-01074-RMG)


Argued:   January 30, 2014                Decided:   April 15, 2014


Before TRAXLER, Chief Judge, DIAZ, Circuit Judge, and Liam
O’GRADY, United States District Judge for the Eastern District
of Virginia, sitting by designation.


Affirmed by unpublished opinion. Judge Diaz wrote the opinion,
in which Chief Judge Traxler and Judge O’Grady joined.


ARGUED: William Angus McKinnon, MCGOWAN, HOOD & FELDER, LLC,
Rock Hill, South Carolina, for Appellants.     Andrew Lindemann,
DAVIDSON & LINDEMANN, P.A., Columbia, South Carolina, for
Appellees.   ON BRIEF: Brent P. Stewart, STEWART LAW OFFICES,
LLC, Rock Hill, South Carolina, for Appellants. James M. Davis,
Jr., DAVIDSON & LINDEMANN, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
DIAZ, Circuit Judge:

     The personal representatives of Henry Hearn’s estate sued

several officers of the Lancaster County Sheriff’s Office under

42   U.S.C.   § 1983,     alleging    that      the   officers     acted    with

deliberate indifference to a substantial risk that Hearn would

commit suicide while detained in the Lancaster County Detention

Center.    The district court granted the defendants’ motion for

summary    judgment,    primarily    because    the   plaintiffs    could    not

establish that any defendant was subjectively aware of Hearn’s

suicidal tendencies at the time of his arrest or detention.                 For

the reasons that follow, we affirm.



                                      I.

     In reviewing an order granting summary judgment, we view

the facts in the light most favorable to the plaintiffs.                   Bland

v. Roberts, 730 F.3d 368, 372 (4th Cir. 2013).

                                      A.

     On September 13, 2009, Henry Hearn’s ex-wife, Darcie Hearn,

called the Lancaster County Sheriff’s Office to report concerns

about Hearn’s behavior.        Darcie Hearn explained that Hearn was

living in the woods behind her home, and that she thought he was

entering   her   home   to   take   things     when   she   was   not   present.

Deputy Sheriff Donovan Small responded to the call.                     When he

arrived at Darcie Hearn’s home, she directed him to the area of

                                      3
the woods where she believed Hearn had been living.                               In the

woods, Small found a campsite, which largely consisted of a few

sheets on the ground.

     Sergeant      James       Whitaker    arrived       at     the    scene     shortly

thereafter to assist Small.            Although Small and Whitaker did not

find Hearn at the campsite, they did find a yellow notepad on

the top of the sheets, the first five pages of which consisted

of a handwritten note, which was composed by Hearn and addressed

to Darcie Hearn.           Although the parties debate how thoroughly

Small and Whitaker reviewed the note, we will assume for summary

judgment purposes that they both read it.

     After reviewing the note, Small and Whitaker left Hearn’s

campsite.        Small    returned     alone      after       Darcie     Hearn    placed

another   call    to     the   Sheriff’s       Office.        This    time   Hearn   was

present at the site.            Small called his supervisor, Lieutenant

Chuck   Kirkley,       about    the   situation     and       arrested    Hearn    on   a

charge of criminal domestic violence.

     Small and Hearn engaged in casual conversation while he

transported Hearn to the detention center.                     Among other things,

Small asked Hearn what he did for a living.                     Hearn said that he

normally worked on oil rigs in Florida but explained that the

work had slowed down recently.             Small asked Hearn if he had any

medical   problems,       to   which   Hearn      answered      “‘No,     I’m    fine.’”

J.A. 113.   Small also questioned Hearn about the meaning of the

                                           4
note.      Hearn       reportedly    “said         it    meant    that     . . .   he    was

leaving; he was going out west, and he was telling his [] wife

and     [others]       goodbye.”         Id.        At     some    point     during      the

conversation, Hearn asked Small to retrieve some property that

he had buried in the woods at a different campsite, which Small

agreed to do after he dropped Hearn off.

       When they arrived at the detention center, at approximately

3:20 p.m., Small turned Hearn over to Sergeant Mitzi Snipes for

booking.        He also gave Snipes the notepad.                   Without reading it,

she “flipped through the notebook” to look for contraband.                              J.A.

161.     At no point did Small mention to Snipes that he had any

concerns about Hearn’s mental or physical wellbeing.

       As booking officer, Snipes was responsible for collecting

Hearn’s personal information, such as his name, address, and

contact information.              Hearn declined to provide an emergency

contact.        Snipes also conducted a standard medical screening of

Hearn, which required her to ask, among other things, whether

Hearn was having any suicidal thoughts.                      Hearn responded “‘No’”

to that question.          J.A. 160.        Snipes described Hearn’s demeanor

throughout       the    booking    process         as    “calm”    and     “cooperative.”

J.A. 158.

        While    Snipes    was    booking      Hearn,      Small    consulted      Kirkley

about what to do with the notepad, as Small thought it might

have    been    evidence.        After    reviewing        the     note,    Kirkley     told

                                               5
Small that it was personal property and instructed him to put it

with Hearn’s other belongings.        After doing so, Small drove back

out to retrieve Hearn’s other property.

      At   approximately    6:15   p.m.,     just   three    hours   after   he

arrived at the detention center, Hearn hanged himself in his

jail cell.

                                     B.

      Hearn’s sons, Cody and Christopher Hearn, individually and

as   representatives   of   his    estate,    filed   suit    against   Small,

Kirkley, Snipes, and Whitaker, among others, 1 in the Lancaster

County Court of Common Pleas.         In addition to state-law claims

alleging gross negligence against Sheriff Faile and Lancaster

County, the complaint alleged that the defendants acted with

deliberate indifference to a substantial risk that Hearn would

commit suicide while detained in the Lancaster County Detention

Center, in violation of his 14th Amendment right to due process.

The defendants removed the action to federal court and moved for

summary    judgment,   arguing     that    they     were    not   deliberately


      1
       The complaint also named as defendants Lancaster County;
Barry Faile, the County Sheriff; Debbie Horne, the administrator
of the detention center; and unnamed employees of the Sheriff’s
Department.   Hearn’s representatives are not challenging the
grant of summary judgment as to those defendants. The complaint
also brought claims against the defendants in their official
capacities, but the plaintiffs are now only pursuing their
individual-capacity claims.



                                      6
indifferent       because      no   officer      knew       that    Hearn    was     having

suicidal      thoughts      on      September         13.          Alternatively,         the

defendants argued that they were entitled to qualified immunity.

       Without reaching the latter question, the district court

granted     the    defendants’        motion.           It       concluded        that   the

plaintiffs failed to raise a triable issue of fact with respect

to   an   essential      element     of    a    deliberate-indifference              claim:

namely, that any defendant had subjective knowledge that there

was a substantial risk that Hearn would commit suicide while

detained.          The    court      determined         that       Hearn’s        note    was

insufficient to support an inference that the officers actually

knew   that     Hearn    was    suicidal       because      it     lacked    an    explicit

suicide threat.          It also emphasized that one of the plaintiffs’

experts testified that the meaning of the note was ambiguous.

To the extent that any officer perceived any red flags with

respect    to     Hearn’s      condition,       the    court       concluded      that   the

defendants’ conduct was, at most, negligent.

       Having dismissed the plaintiffs’ federal claims under 42

U.S.C. § 1983, the court remanded the state-law claims.                                  This

appeal followed.



                                          II.

       We review de novo the district court’s decision to grant

the defendants’ motion for summary judgment.                        Bland, 730 F.3d at

                                            7
373.     “Summary judgment is appropriate ‘if the movant shows that

there is no genuine dispute as to any material fact and the

movant       is   entitled    to      judgment   as   a    matter   of    law.’”       Id.

(quoting Fed. R. Civ. P. 56(a)).

                                            A.

       A government official violates the constitutional rights of

a pretrial detainee when he knows of but disregards a serious

risk    of    harm    to   the     detainee.       See    Parrish   ex    rel.   Lee   v.

Cleveland, 372 F.3d 294, 302 (4th Cir. 2004) (citing Farmer v.

Brennan, 511 U.S. 825, 837 (1994)).                       We consider here whether

the plaintiffs have raised a genuine issue of fact as to whether

any of the individual defendants were deliberately indifferent

to a serious risk that Hearn would commit suicide while detained

in the Lancaster County Detention Center.

       “Deliberate indifference is a very high standard” that is

generally only satisfied by government conduct that shocks the

conscience.          Parrish, 372 F.3d at 302 (internal quotation marks

omitted).          The     plaintiffs     must     make    a   two-part    showing     to

satisfy the standard’s high burden.                      Id. at 303.       First, they

must establish that the defendant had a “sufficiently culpable

state of mind.”             Farmer, 511 U.S. at 834 (internal quotation

marks omitted).            Specifically, the plaintiffs must demonstrate

“that     the      official      in     question      subjectively       recognized     a

substantial risk of harm” to the detainee.                     Parrish, 372 F.3d at

                                             8
303.       In a prison suicide case, this means that the evidence

must show that the defendant actually knew of the detainee’s

suicidal intent, not merely that he should have recognized it.

       Second, even if the plaintiffs can satisfy their burden

with respect to an official’s subjective awareness, the evidence

must   also    show    “that    the    official        in    question       subjectively

recognized that his actions were ‘inappropriate in light of that

risk.’”      Id. (quoting Rich v. Bruce, 129 F.3d 336, 340 n.2 (4th

Cir. 1997)).      Again, “it is not enough that the official should

have    recognized      that    his     actions         were    inappropriate;          the

official actually must have recognized that his actions were

insufficient.”        Id.

       Whether a prison official had the requisite knowledge for

either prong “is a question of fact subject to demonstration in

the    usual    ways,       including        inference         from     circumstantial

evidence.”     Farmer, 511 U.S. at 842.                Although “it is not enough

that   a    reasonable      officer    would       have     found     the   risk   to    be

obvious,” a factfinder may conclude that an officer “‘knew of a

substantial risk from the very fact that the risk was obvious.’”

Parrish, 372 F.3d at 303 (quoting Farmer, 511 U.S. at 842).                             For

example, the risk of injury might have been “so obvious that the

factfinder     could    conclude      that       the   [officer]      did   know   of    it

because he could not have failed to know of it.”                               Brice v.

Virginia Beach Corr. Ctr., 58 F.3d 101, 105 (4th Cir. 1995).

                                             9
Additionally,       an     official       cannot     escape      liability        under      this

standard     if    it     is   shown      “that     he     merely      refused     to   verify

underlying facts that he strongly suspected to be true, which,

if   verified,      would      have     compelled         him    to    realize      that      the

claimant needed immediate medical attention, or that he declined

to   confirm      inferences     of     risk       that    he   strongly         suspected     to

exist.”      Id. (internal quotation marks omitted).

                                              B.

       We turn to examine whether summary judgment was appropriate

as to each of the defendants.

                                              1.

       Viewing      the    record      in    the    light       most    favorable       to    the

plaintiffs, the evidence does not raise a triable issue of fact

that Deputy Small subjectively knew that there was a serious

risk that Hearn would commit suicide.

       The plaintiffs argue that Small was subjectively aware of

Hearn’s suicidal tendencies because he read Hearn’s note.                                    They

contend that the note so obviously signaled Hearn’s suicidal

ideation     that    Small     could        not    have    failed      to    recognize       that

Hearn was suicidal.

       Like the district court, however, we do not believe the

note    is    so    clear.          The      note    is     a    five-page         stream      of

consciousness that touches on a variety of subjects.                               Much of it

details      Hearn’s       regret      over        being     unable         to    repair      his

                                              10
relationship    with    his   ex-wife.    Although   the     note    certainly

reflects Hearn’s disappointment over his situation, it lacks an

explicit    statement     that   Hearn    was   thinking     about     harming

himself.

     With the benefit of hindsight, some of the language can

certainly be construed as macabre.          For example, the note opens

with the statement that “I just simply can’t take the hurt no

more.”     J.A. 219.    Later, Hearn reflects on wishing he had been

“the kind of man and father” Darcie Hearn wanted him to be, and

states, “I only have 2 options[,] us--or this.”            Id.      The second

page of the note contains a map of a location in the woods where

Hearn buried, among other things, $225 in cash, his clothes, and

a book with an Elvis autograph, and it directs Darcie Hearn to

retrieve the items.      Near the end of the note, Hearn states: “By

the way, I don’t want my face sunk in.”              J.A. 221.        It then

lists four songs that Hearn liked. 2

     Notwithstanding      the    above,   we    emphasize,     as    did   the

district court, that the note lacks an explicit suicide threat.

Given that, we cannot say that the note is sufficient to raise a

triable issue of fact that a police officer in Small’s position-


     2
       The songs listed are: (1) “I can only imagin” [sic], for
which Hearn did not provide an artist; (2) “The Dance,” by Garth
Brooks; (3) “It Goes,” by Josh Turner; and (4) “Lay Me to
Sleep,” by AFI. See J.A. 221-22.



                                     11
-without any other knowledge of Hearn’s psychological condition-

-knew that Hearn was suicidal.                    Cf. Gordon v. Kidd, 971 F.2d

1087, 1094 (4th Cir. 1992) (“In the absence of a previous threat

of or an earlier attempt at suicide, we know of no federal court

in the nation . . . that has concluded that official conduct in

failing        to     prevent       a      suicide        constitutes       deliberate

indifference.” (quoting Edwards v. Gilbert, 867 F.2d 1271, 1275

(11th Cir. 1989))).          We are especially reluctant to hold as much

given    that   one     of   the   plaintiffs’       experts     admitted    that   the

meaning of the note is “open to interpretation.”                       J.A. 207.

       Although      Small   testified      that     he    did   not    interpret   the

letter    as    a     suicide      note,    the    plaintiffs      argue    that    his

subsequent actions belie that claim.                      They point to the fact

that Small initiated a discussion with Hearn about the meaning

of the note, and contend that his questioning suggests that he

was, in fact, concerned about its contents.

       But even if we accept the plaintiffs’ view that Small’s

questioning         suggested      that     he     was     concerned       about    the

implications of the note, that is a far cry from establishing

that Small knew Hearn was suicidal.                  Moreover, we think Hearn’s

responses to Small’s questions negate an inference that Small

must    have    known    that      Hearn    was    contemplating        suicide.    In

addition to denying any medical problems, Hearn told Small that

the note was simply a goodbye letter to his ex-wife because he

                                            12
was moving away.       As part of the same discussion, Hearn asked

Small to retrieve his property “‘so [he would] have it.’”       J.A.

119.       This interaction hardly signaled to Small that Hearn had

imminent plans to end his life.        See Brown v. Harris, 240 F.3d

383, 390 (4th Cir. 2001) (evaluating the “substantiality of the

risk” an officer perceived in light of “everything that he was

told and observed”). 3

       To the extent that Small appreciated any red flags from the

note or otherwise, we think Small’s questioning of Hearn defeats

the plaintiffs’ claim that he was deliberately indifferent to

Hearn’s medical needs.      See Parrish, 372 F.3d at 303 (“[T]o the

extent the officers recognized any risk at all, we are concerned

with the risk as they perceived it, not as a reasonable officer

under the circumstances should have perceived it . . . .”).       If

Small recognized any warning signs from Hearn or the note, he

did not ignore them.      Rather, he specifically asked Hearn about

       3
         The  plaintiffs   argue   that   summary    judgment  is
inappropriate because there are credibility issues with respect
to Small’s testimony that he did not read the note but only
skimmed it.     The plaintiffs are correct, of course, that
credibility determinations are not appropriate in a summary
judgment proceeding, see Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 255 (1986), but the district court did not make such
determinations.   Rather, it concluded that the note was not
sufficient to support an inference that Small subjectively knew
Hearn was suicidal even if he did read it.        The plaintiffs’
other credibility argument is equally unavailing. The mere fact
that Small questioned Hearn does not raise a credibility issue
about his testimony writ large.



                                  13
his    health     and    the   meaning       of    the     note.       Hearn’s     responses

seemed    to    dispel     any   concern.            Perhaps       Small’s    reliance      on

Hearn’s     representations            was        negligent,        but      it     was    not

constitutionally unreasonable.

        In sum, the plaintiffs have failed to forecast sufficient

evidence    to    support      the    inference          that    Small    knew     Hearn   was

suicidal.       To the extent that the evidence suggests that Small

perceived any risk to Hearn’s wellbeing, Small’s response did

not amount to deliberate indifference.                           Accordingly, judgment

for Small was appropriate as a matter of law.

                                              2.

       The plaintiffs base their claim against Lieutenant Kirkley

on the fact that he had basically the same information as Deputy

Small on September 13.               Because he was Small’s supervisor that

day,    Kirkley    knew    all   of    the        information       leading       to   Hearn’s

arrest, including his living situation.                          Kirkley also read the

note.      Although Kirkley, like Small, denied interpreting the

letter as a suicide note, the plaintiffs say that he could not

have     failed     to    recognize         that     Hearn       was     suicidal.         His

subsequent        inaction,          they         argue,        therefore         constituted

deliberate indifference.

       We do not believe Hearn’s suicide risk was so obvious that

Kirkley must have recognized it as such.                               As explained with

respect to Small, the note did not clearly signal that Hearn was

                                              14
suicidal.       In fact, the note is fairly read as a letter to

Hearn’s ex-wife, which is how Kirkley testified to interpreting

it.

       Even if we accept that Kirkley could not have failed to

recognize that the note raised red flags about Hearn’s mental

health, the plaintiffs have not offered evidence suggesting that

Kirkley       knew     his        inaction     after       reading      the    note    was

constitutionally unreasonable in light of the risk that he did

perceive.       There is simply no evidence in the record, in the

form of contemporaneous statements or otherwise, that Kirkley

appreciated         that     Hearn    was     in     need    of      immediate   medical

attention, or that he knew his inaction during the brief window

between reading the note and Hearn’s death was inadequate.                             See

Parrish,      372    F.3d    at    307     (noting    that    this    court    has    found

deliberate indifference when the uncontroverted evidence “showed

that the officials in question responded to a perceived risk

with      subjective          awareness            that      their      response       was

inappropriate”).           Perhaps it was negligent for Kirkley not to do

anything      further,       but    that     does    not    satisfy    the    deliberate-

indifference threshold.

                                              3.

       With    respect       to    Sergeant    Whitaker,       the    plaintiffs      argue

that he was deliberately indifferent because he read Hearn’s



                                              15
note but then “made no response to Mr. Hearn’s medical need.”

Appellant’s Br. at 27.

       As     discussed         above,     we    do        not     believe           the    note    is

sufficient,        by     itself,    to     establish            subjective          awareness      of

Hearn’s      suicidal       tendencies.              But    there     is        an    even     bigger

problem with the plaintiffs’ claim against Whitaker:                                       he was not

personally involved with Hearn’s arrest or detention.

       “In order for an individual to be liable under § 1983, it

must    be    affirmatively         shown       that       the    official           charged    acted

personally         in     the    deprivation          of     the     plaintiff’s             rights.”

Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (internal

quotation         marks     omitted).           Whitaker           left    Hearn’s           campsite

shortly after he read the note, and he never came into contact

with Hearn.         Whitaker was also in no position to direct Small’s

conduct with respect to Hearn, since there is no evidence that

he even knew Hearn was arrested on September 13.                                            On these

facts,       we   cannot        conclude    that       Whitaker           had    any        “personal

knowledge”         or     “involvement”         in     the       alleged        deprivation         of

Hearn’s constitutional rights.                   See id.

                                                4.

       We also find no error in the district court’s decision to

grant    summary        judgment     to     Sergeant         Snipes,        the       officer      who

processed Hearn at the detention center.                           It is uncontested that

Snipes did not read the note, and Small never told her that he

                                                16
was concerned about Hearn’s mental or physical condition.                               Hearn

was calm and cooperative during the booking process, and when

Snipes asked Hearn if he was having suicidal thoughts, Hearn

said no.      We hardly think this raises a triable issue of fact as

to whether Snipes knew Hearn was suicidal.                       Cf. Gordon, 971 F.2d

at 1095 (finding that prison officials could not be deliberately

indifferent because no one warned them that the prisoner had

made suicide threats).

       The    plaintiffs       nonetheless         contend    that     the    observations

Snipes made as she was processing Hearn--e.g., his failure to

provide an emergency contact--should have alerted her to Hearn’s

condition.          But an officer’s failure to appreciate a warning

sign    is,   at    most,      negligent   and       not    sufficient       to     establish

deliberate indifference.              Cf. Ward v. Holmes, 28 F.3d 1212, 1994

WL     313624,      at    *5   (4th    Cir.        June    30,   1994)       (per     curiam)

(unpublished) (concluding that a prison official was, at most,

negligent when he failed to realize that a detainee was suicidal

from the fact that the detainee was drunk, had a large scar

across his wrist, and spoke of giving away his bike).



                                           III.

       Henry Hearn’s death was undeniably tragic.                            However, the

district court correctly determined that none of the officers

involved       in        Hearn’s      arrest       or      detention     violated         his

                                              17
constitutional rights.   We therefore affirm the district court’s

judgment.

                                                         AFFIRMED




                                18